By the Court,
Hawley, J.:
This is an action of ejectment to recover a certain tract of land situated in Eureka county. The plantiff obtained judgment and the defendants appeal.
1. It is claimed that the deed from McLeod to Paroni is void for uncertainty of description and that the description does not embrace the premises in dispute. The description in the deed is as follows: “That certain piece or parcel of timber land lying and being about forty-five miles, northerly direction, from the town of Eureka, * * * and the said timber land being known as McLeod wood ranch and containing about five hundred acres more or less.” The description in the complaint is as follows: “ That certain wood and timber ranch situated in said county of Eureka, Nevada, about ten miles from Alpha station, on the Eureka and Palisade railroad” (here follows a description by metes and bounds) “and containing about seven hundred and twenty-six acres of land and being the ranch known as the McLeod & McEail ranch.” The rule is well settled that any defect or uncertainty which may exist in the description given in a deed does not render the deed void if that event can be avoided by construction. The deed in question sufficiently *63describes the property by name. (Stanley v. Green, 12 Cal. 148; Haley v. Armstrong, 44 Id. 138.) Such a description can always be rendered certain by extrinsic evidence, and tbe testimony, which was properly admitted, clearly shows that the property in dispute is the same that was intended to be conveyed by the deed. It was the only wood ranch owned by McLeod in the locality designated. The testimony did not, in any manner, contradict the description given' in the deed. The court did not err in admitting the deed in evidence against the objections urged by appellant.
2. The acts of Paroni in taking possession of the property after the purchase of the same from McLeod, and prior to the execution and delivery of the deed, were properly admitted in evidence. The testimony shows that the defendants did not enter upon the land until the fifteenth day of September, 1877, the day of the execution and delivery of the deed. The testimony of Paroni, that he and a hired man Avent out to the ranch on the seventeenth day of September, and that when the hired men went to work they were ordered off by the defendants, only tended to establish the fact of ouster, and Avas certainly admissible for that purpose.
3. The evidence upon the question of actual possession by tbe plaintiff and his grantor is, in our opinion, sufficient to sustain the findings and judgment of the court.
The judgment of the district court is affirmed-